DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2, 5-7, 10-12 and 15  are rejected under 35 U.S.C. 102a1 as being anticipated by Tang (US7891464).
With respect to claim 1 Tang discloses an air cooled enclosure (see figure 1) comprising:
A chassis that receives at least one heat-generating functional component of an information handling system (column 1 lines 5-15 the device is associated with computers);
A fan (see figure 1 and figure 2) positioned within the chassis to move air within the chassis to convectively cool the at least one heat generating functional component; and 
An acoustic resonator (22 in figure 2) comprising a resonator body having a cavity (40) sized to resonate at an acoustic frequency corresponding to a selected acoustic noise frequency associated with the fan and having an opening (36) to the cavity directed toward and positioned a distance from the fan to receive and attenuate acoustic noise.
With respect to claim 2 Tang further discloses an air duct provided within the chassis (see figure 1), the air duct sized to allow air flow around the acoustic resonator (the term around is broad enough to encompass both the meaning “surrounding” and the meaning “proximate to”) which is received 
One or more support structures that attach the acoustic resonator to at least one of the air duct and the fan (bolt 30 in figure 2).
With respect to claim 5 Tang further discloses wherein the resonator body comprises a central insert (refer to any one of the dividing members which separate the respective cavities 40 form one another) positioned within the cavity to reduce an internal volume of the cavity and shaped to direct acoustic vibration between the central insert and an interior surface of the cavity to affect a resonate frequency of the cavity.
With respect to claim 6 Tang further discloses an information handling system (see column 1) comprising:
At least one heat generating functional component; and
An air-cooled enclosure (see figure 1) comprising:
A chassis that receives at least one heat-generating functional component of an information handling system (column 1 lines 5-15 the device is associated with computers);
A fan (see figure 1 and figure 2) positioned within the chassis to move air within the chassis to convectively cool the at least one heat generating functional component; and 
An acoustic resonator (22 in figure 2) comprising a resonator body having a cavity (40) sized to resonate at an acoustic frequency corresponding to a selected acoustic noise frequency associated with the fan and having an opening (36) to the cavity directed toward and positioned a distance from the fan to receive and attenuate acoustic noise.
With respect to claim 7 Tang further discloses wherein the air-cooled chassis further comprises:

One or more support structures that attach the acoustic resonator to at least one of the air duct and the fan (bolt 30 in figure 2).
With respect to claim 10 Tang further discloses wherein the resonator body comprises a central insert (refer to any one of the dividing members which separate the respective cavities 40 form one another) positioned within the cavity to reduce an internal volume of the cavity and shaped to direct acoustic vibration between the central insert and an interior surface of the cavity to affect a resonate frequency of the cavity.
With respect to claim 11 Tang discloses a method comprising:
Making an acoustic resonator comprising a resonator body having a cavity (40) sized to resonator at an acoustic frequency corresponding to a selected acoustic noise frequency of a fan;
Receiving at least one heat generating functional component of an information handling system within a chassis (see column the device is associate with a computer);
Positioning a fan within the chassis to move air (see figure 1) within the chassis to convectively cool the at least one heat generating functional component; and 
Aligning with and spacing away an opening to the cavity of the acoustic resonator from a face of the fan to respectively receive acoustic noise and to allow air flow to pass around the resonator body to the face of the fan (see figure 2, the resonator is so mounted and aligned that flow will pass around the 
With respect to claim 12 Tang further discloses providing an air duct (as is seen in figures 1 and 2);
Receiving the acoustic resonator and the fan within the air duct (see figures 1 and 2); and 
Positioning the air duct within the chassis to present a terminal opening proximate to the at least one heat-generating functional component to direct convective cooling air across the at least one heat-generating functional component. 
With respect to claim 15 Tang further discloses wherein making the acoustic resonator comprises attaching a central insert within the cavity (see the dividing elements within the cavity to form the separate cavities 40) to reduce an internal volume of the cavity to affect a resonance frequency of the cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US7891464) in view of Galliot (2017043).
With respect to claims 3, 8 and 13 Tang discloses the invention as claimed except for the provision of longitudinal grooves to enhance the flow.
Galliot discloses the inclusion of grooves (see firgues, also column 4 describes grooves or ribs) in a longitudinal manner to enhance the flow of the fluid through a device.

3. Calims 4,9, 14 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US7891464) in view of Chen (US20190024675).
With respect to claims 4,9 and 14 Tang discloses the acoustic resonator is positioned upstream of the fan in the air duct.
Tang does not disclose wherein the resonator comprises a conical outer surface of the resonator body that directs air flow around the resonator body.
Chen discloses an upstream flow redirecting body which includes a conical outer surface that redirects the flow around the body to enhance the flow through the duct. 
It would have been obvious to combine the teachings of Chen to use a conical body to improve flow through the duct and to provide the resonant cavity within the body so as to simplify the number of parts of the device. This would allow for simplicity in installation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose (US20050194206) discloses an arrangement for the generation of sonic fields; Hendricks (US8261530) discloses a cambered engine inlet; Burcham (US4300656) discloses a tone elimination assembly; Chang (US20190254191) discloses a backflow prevention device for a server; Shah (US6896095) discloses a fan shroud for noise reduction; Lirette (US3120876) discloses an air intake silencer.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837